Citation Nr: 1121895	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for residuals of a left ankle injury.  

2.  Entitlement to service connection for hyperlipidemia, claimed as elevated cholesterol.

3.  Entitlement to an evaluation greater than 20 percent for left shoulder partial rotator cuff tear.  

4.  Entitlement to an evaluation greater than 10 percent for bilateral varicose veins with history of thrombosis.

5.  Entitlement to a compensable evaluation for left nephrolithiasis with presence of renal calculi.  

6.  Entitlement to a compensable evaluation for right knee patellofemoral syndrome.  

7.  Entitlement to a compensable evaluation for left knee patellofemoral syndrome.  

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as due to service-connected disabilities.  

9.  Entitlement to service connection for pulmonary embolism.

10.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected Crohn's disease.  

11.  Entitlement to service connection for interstitial fibrosis.  

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and May 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2008, the Veteran's file was transferred to the Board.  In April 2008, the Board received a copy of a letter indicating that disability benefits were granted by the Social Security Administration.  This evidence was not submitted with a waiver of RO jurisdiction.  Notwithstanding, records from the Social Security Administration were previously of record and the Board does not consider the award letter relevant to the issues decided herein.  As such, a remand for RO consideration of this evidence would serve no useful purpose and is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In January 2011, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  The Board acknowledges that this evidence was received after the 90-day period following certification.  The Board, however, will accept the evidence for consideration.  See 38 C.F.R. § 20.1304(c) (2010).  

The Board acknowledges that the issues certified for appeal included whether new and material evidence had been submitted to reopen claims of entitlement to service connection for pulmonary embolism and diabetes.  As explained further below, additional relevant service records were received since the previous denials and as such, the claims will be considered de novo.  See 38 C.F.R. § 3.156(c) (2010).  Accordingly, the issues have been rephrased as stated above.  

The issues of entitlement to an increased evaluation for left shoulder disability, bilateral varicose veins with history of thrombosis, left nephrolithiasis with renal calculi, right patellofemoral syndrome, and left patellofemoral syndrome; entitlement to service connection for an acquired psychiatric disorder, pulmonary embolism, diabetes mellitus, and interstitial fibrosis; and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board observes that the claims file contains a VA medical records folder.  On review, this folder contains original VA medical records.  A November 2006 routing and transmittal slip indicates that copies should be made and the originals returned.  It does not appear that this has been accomplished and this matter is referred to the RO/AMC for the appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum schedular evaluation of 40 percent for ankylosis of the left ankle; referral for extraschedular consideration is not warranted.  

2.  Elevated cholesterol is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent for residuals of a left ankle injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5270 (2010).  

2.  Hyperlipidemia, claimed as elevated cholesterol, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for increase of his left ankle disability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In March 2006, VA provided notice how disability ratings and effective dates are determined.  The June 2007 statement of the case set forth applicable rating criteria.  The claim was readjudicated in the December 2007 supplemental statement of the case.  Thus, any timing error was harmless and not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

In September 2006, prior to the rating in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for elevated cholesterol, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice how disability ratings and effective dates are determined.  

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims decided herein.  The claims file contains VA medical records and Social Security Administration records.  The Veteran was provided a VA examination to determine the severity of his left ankle disability in June 2006.  The Board acknowledges the January 2011 written brief presentation, wherein the representative argued that the examination was stale and further examination was needed.  As explained below, the Veteran is already receiving the maximum schedular evaluation for this disability and referral for extraschedular evaluation is not warranted.  Accordingly, the Board declines to remand for additional examination on this issue.  The Board also acknowledges that a VA examination was not provided regarding the claim of service connection for elevated cholesterol.  As discussed below, however, elevated cholesterol is not a disability for compensation purposes.  Without evidence of a current disability or symptoms of a current disability, entitlement to a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication as to the issues decided herein.  38 C.F.R. § 3.159(c).  

Analysis

Increased evaluation for residuals of left ankle injury

In May 1993, VA granted entitlement to service connection for residuals of a left ankle injury with traumatic degenerative joint disease as directly related to military service and assigned a 10 percent evaluation effective September 1, 1992.  In October 1999, the evaluation was increased to 40 percent, also effective from September 1, 1992.  

In November 2005, the Veteran submitted a claim for increase.  In July 2006, the RO continued the assigned 40 percent evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Veteran's left ankle disability is currently evaluated pursuant to Diagnostic Code 5270.  Under this provision, a 40 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  This is the maximum schedular evaluation provided for ankle disabilities.  

On VA examination in June 2006, the Veteran reported chronic ankle pain especially with prolonged weight bearing.  He was wearing a metal ankle brace which was incorporated into his boot.  On physical examination, the left ankle was maintained in a slightly abducted position of about 15 to 20 degrees with an internal fixation or inversion of 10 degrees.  The ankle was fixed with very little movement.  Dorsiflexion was just a few degrees and plantar flexion was 15 to 20 degrees at most.  The examiner indicated that there was ankylosis of the ankle with very little movement.  Diagnosis was left ankle sprain, remote, with residual ankylosis secondary to degenerative joint disease.  

In his August 2006 notice of disagreement, the Veteran reported that he walks with a limp and uses a cane.  He argued that his left ankle injury had a marked interference with employment.  

VA records dated in August 2007 indicate that the Veteran was not doing physical therapy and that he did not need a brace.  

On review, the Veteran is currently receiving the maximum schedular evaluation for his left ankle disability.  The Board has reviewed the rating schedule and finds no other diagnostic code that would provide a basis to grant a higher evaluation.  A higher evaluation is also not warranted based on functional impairment due to pain on motion or other factors.  See DeLuca.  Specifically, the Court has stated that the holding in DeLuca does not apply when (1) the veteran is at the maximum evaluation for limitation of motion of a joint, see Johnston, 10 Vet. App. at 85, and (2) the criteria of the Diagnostic Code do not contemplate limitation of motion, see Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, the Veteran is rated for ankylosis of the ankle joint.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed.2007).  See Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  Thus, ankylosis means the inability to move, and the fact that the Veteran's disability is evaluated at 40 percent for ankylosis of the ankle joint means that he has no motion.  Thus, this Diagnostic Code does not contemplate limited motion; rather, it contemplates no motion.  Thus, whether one views this as the Veteran being at the maximum evaluation for limitation of motion of the ankle joint or that limitation of motion does not apply because the Veteran has no motion, it would not change the fact that the holding in DeLuca does not apply. 

In view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart, supra. 

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contention that his left ankle disability causes a marked interference with employment.  The threshold factor for extraschedular consideration, however, is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

On review, the rating criteria reasonably describe the Veteran's disability level and symptomotology.  That is, the examiner at the 2006 examination found the Veteran had very little motion.  The Veteran's 40 percent evaluation contemplates no motion.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.  

Service connection for hyperlipidemia, claimed as elevated cholesterol

In May 2007, the RO denied entitlement to service connection for hyperlipidemia, claimed as elevated cholesterol.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show elevated cholesterol levels.  For example, on periodic examination in July 1989, the Veteran's cholesterol was reported as 231.  VA treatment records show elevated lipids and the Veteran has been prescribed cholesterol lowering medication.  

The Board acknowledges the in-service and current findings.  VA, however, has found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Without a current disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  The claim is denied.  


ORDER

Entitlement to an evaluation greater than 40 percent for residuals of a left ankle injury is denied.  

Entitlement to service connection for hyperlipidemia, claimed as elevated cholesterol, is denied.  

REMAND

Increased evaluations

In July 2006, the RO continued a 20 percent evaluation for left shoulder partial rotator cuff tear; a 10 percent evaluation for varicose veins with a history of thrombosis; and noncompensable evaluations for left nephrolithiasis with presence of renal calculi, right patellofemoral syndrome, and left patellofemoral syndrome.  The Veteran disagreed and subsequently perfected an appeal of these issues.  

The Veteran was most recently provided VA examinations to determine the nature and severity of these disabilities in June 2006.  In the January 2011 written brief presentation, the representative argued that these examinations were stale and that it was certainly plausible that the conditions had worsened since the examinations were over four years old and the progress notes were over three years old.  

Considering the length of time since the examinations, the assertion that the disabilities have worsened, and the fact that higher schedular evaluations are available, the Board finds that additional examinations are needed.  See 38 C.F.R. § 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).

VA treatment records were last printed in December 2007.  Additional records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Service connection

	Acquired psychiatric disorder, claimed as depression

In July 2006, the RO denied entitlement to service connection for anxiety disorder, not otherwise specified, claimed as depression.  The Veteran disagreed with this decision and subsequently perfected this appeal.  

In his August 2006 notice of disagreement, the Veteran argued that he was depressed throughout his military service and upon return to civilian life.  He indicated that his medical problems and overall mental condition limited what type of work he could do after service.  He reported childhood issues and numerous in-service events that he believes led to his depression.  The Veteran essentially contends that he currently has depression related to military service or service-connected disabilities.  

Review of service records does not show treatment for or a diagnosis of any chronic psychiatric disorder.  A February 1989 record, however, notes "perhaps some element of depression [with] medical illnesses".  

The Veteran underwent a VA psychiatric examination in June 2006.  Diagnosis was anxiety disorder, not otherwise specified.  The examiner noted that the Veteran had an Axis II diagnosis of personality disorder not otherwise specified, which was a longstanding maladaptive pattern of behavior that had manifested itself in this individual as being very insecure, anxious and impairment of capacity to interact on a close emotional level with others.  As a result, the Veteran had a limited capacity to cope and felt overwhelmed by circumstances, such as physical complaints or life circumstances.  A medical etiology opinion was not provided.  

VA records show various diagnoses, to include major depression.  

In the January 2011 written brief presentation, the representative argued that the Veteran had numerous health conditions and it was plausible that his depression manifested from any of these conditions, to include service-connected Crohn's disease.  The representative insisted that the issue be remanded for a VA examination to determine etiology.  

On review, the Veteran reports depressive symptoms during service and continuing to date.  The Veteran is competent to report feeling depressed.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Service records also suggest that an element of depression may have been present.  Given the Veteran's contentions, as well as the evidence of record, the Board finds that additional VA examination and medical opinion is warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	Pulmonary Embolism

In May 1993, the RO denied entitlement to service connection for pulmonary embolus, essentially based on a finding that the condition had healed with no permanent residuals found.  The Veteran disagreed with this decision and a statement of the case was furnished in June 1993; and a supplemental statement of the case in May 1994.  In a December 1996 decision, the Board determined that the Veteran did not file a timely appeal on the claim for service connection for pulmonary embolus.  

In August 1998, the claim of entitlement to service connection for a pulmonary embolus was denied, again based on the absence of residual disability.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Following a claim to reopen, in July 2006, the RO determined that the claim remained denied because new and material evidence had not been submitted.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  Regulations currently in effect, however, provide that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c).

Service records were contained in the claims file at the time of the August 1998 decision.  In August 2006, the Veteran submitted additional service records.  He indicated that these were original documents that had been left out of his medical records.  The additional records include reports of multiple chest x-rays that were taken during service.  On review, the claims file at the time of the August 1998 decision did not include all of these radiology reports.  As these documents were in existence at the time of the previous denial and are arguably relevant, the claim must be reviewed on a de novo basis.  See 38 C.F.R. § 3.156(c).  

Throughout the appeal, the RO has denied the claim of entitlement to service connection for a pulmonary embolism because new and material evidence had not been submitted.  There is no indication that the claim was adjudicated on its merits.  In order to avoid any prejudice to the Veteran, the claim must be remanded so that the RO can consider the service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

	Diabetes, to include as secondary to service-connected Crohn's disease

In April 2000, the RO administratively denied the Veteran's claim of entitlement to service connection for diabetes, essentially based on a finding that he did not submit evidence that his diabetes was related to service-connected Crohn's disease.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7015; 38 C.F.R. § 20.1103.  

In July 2006, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In his August 2006 notice of disagreement, the Veteran stated his belief that he had borderline diabetes or diabetes before he left service.  At that time, he also submitted additional relevant service records.  Specifically, original in-service laboratory reports showing glucose values of 102 (May 1984); 101 (April 1985); 123 (May 1987); and 121 (July 1989).  These records were in existence at the time of the April 2000 decision but were not contained in the claims file.  These records are relevant to the claim of entitlement to service connection for diabetes and as such, the claim should be considered on a de novo basis.  See 38 C.F.R. § 3.156(c).  

VA records dated in 1992 show elevated glucose levels and the Veteran is currently diagnosed with and treated for diabetes.  

In reviewing the file, the Veteran has also contended that his diabetes might be related to medication that he took for Crohn's disease.  VA record dated in April 2006 indicates the Veteran was seen in follow-up for Crohn's.  It was noted that he was on "no medications - steroids worsening [insulin dependent diabetes mellitus]."  On VA examination in June 2006, the Veteran reported that he had been occasionally treated with steroids for his Crohn's disease and that he was currently on some type of medication that he could not identify.  The examiner noted, however, that the list of present medication in the claims file or electronic file did not show any type of medication that is used for Crohn's disease.  

On remand, the Veteran should be given an opportunity to submit medical evidence showing intermittent use of medication, to include steroids, to manage service-connected Crohn's disease.

Considering the Veteran's contentions, as well as the evidence of record, the Board finds that a VA examination and medical opinion are needed to determine the merits of the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon.

	Interstitial fibrosis

In May 2007, the RO denied entitlement to service connection for interstitial fibrosis.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In the January 2011 written brief presentation, the representative argued that a VA examination was needed.  He noted that the Veteran was treated for pleural effusion in May 1984 and that throughout the treatment records, pleural scarring was noted.  The representative also referenced an article that indicates there are a number of known causes for pulmonary fibrosis.  These include asbestos and medications used to treat Crohn's disease.  

Service treatment records show numerous complaints related to chest pain and include a January 1989 chest x-ray that noted various findings, including presumptive changes of pulmonary emphysema and interstitial fibrosis.  

The Veteran underwent a VA pulmonary consult in June 2006.  At that time, he reported a past history of pulmonary embolism.  He also reported that he was exposed to asbestos when he helped his brother-in-law remodel his house in Germany in 1986.  He indicated that he knocked the concrete wall that had asbestos in it for two to three days and there was quite a bit of dust and the ventilation was poor.  CT scan in April 2006 showed two pleural based densities in the right lower lung field unchanged compared to September 2005.  Impression included pleural plaques probably due to asbestos exposure.  

The Board acknowledges that the Veteran is competent to report that he helped knock concrete down and that there was a lot of dust.  See Charles.  The Veteran, however, is not competent to identify whether or not that dust contained asbestos particles.  The Board observes that service personnel records do not suggest the Veteran had a military occupational specialty (MOS) that would involve asbestos exposure.  Thus, the Veteran should be given an opportunity to submit evidence establishing in-service exposure.  

On review, evidence of record is not sufficient to determine whether the Veteran currently has any pulmonary disability related to findings or events in service, or related to service-connected Crohn's disease.  Accordingly, the Board finds that a VA examination and medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

Total rating for compensation based upon individual unemployability 

The issue of entitlement to a total disability evaluation based on individual unemployability must be deferred pending the outcome of the various service connection and increased evaluation claims remanded herein.  See 38 C.F.R. § 4.16 (2010); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant VA medical center and outpatient records for the period since December 2007.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of left shoulder partial rotator cuff tear, and right and left knee patellofemoral syndrome.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the referenced disabilities.  A complete rationale for any opinions expressed must be provided.  

3.  The RO/AMC should schedule the Veteran for a VA veins/arteries examination to determine the current nature and severity of bilateral varicose veins with history of thrombosis.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of varicose veins with a history of thrombosis.  The examiner is requested to provide objective findings for each leg.  A complete rationale for any opinions expressed must be provided.  

4.  The RO/AMC should schedule the Veteran for a VA genitourinary examination to determine the current nature and severity of left nephrolithiasis with presence of renal calculi.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of left nephrolithiasis with presence of renal calculi.  A complete rationale for any opinions expressed must be provided.  

5.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of claimed depression.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  

If the Veteran is diagnosed with an acquired psychiatric disorder, the examiner must opine whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to military service or events therein; or is caused or aggravated by any service-connected disability.  The examiner is requested to provide a complete rationale for any opinion offered.

In preparing their opinion, the examining physician must note the following: 

? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  The RO/AMC should contact the Veteran and ask him to identify or provide medical evidence showing intermittent use of medications, to include steroids, to manage service-connected Crohn's disease.  

7.  The RO/AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of diabetes mellitus.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  

The examiner is requested to opine whether it is at least as likely as not that currently diagnosed diabetes mellitus is is related to military service; or is caused or aggravated by service-connected Crohn's disease.  The examiner is requested to provide a complete rationale for any opinion offered.

In preparing their opinion, the examining physician must note the following: 

? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

8.  The RO/AMC should contact the Veteran and provide him an opportunity to submit evidence showing that he was exposed to asbestos during service, to include while remodeling a house in Germany.  

9.  The RO/AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of claimed interstitial fibrosis.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  

The examiner is requested to identify any pulmonary disabilities; and to opine whether it is at least as likely as not that any currently diagnosed pulmonary disability is related to military service or events therein; or to service-connected Crohn's disease.  In making this determination, the examiner is requested to discuss the various in-service chest x-rays as well as the Veteran's contention that he was exposed to asbestos.  The examiner is requested to provide a complete rationale for any opinion offered.

In preparing their opinion, the examining physician must note the following: 

? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

10.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

11.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

12.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues of entitlement to increased evaluations for left shoulder partial rotator cuff tear; bilateral varicose veins with history of thrombosis; left nephrolithiasis with presence of renal calculi; and right and left patellofemoral syndrome; entitlement to service connection for an acquired psychiatric disorder, pulmonary embolism, diabetes, and interstitial fibrosis; and entitlement to a total disability evaluation based on individual unemployability.  All applicable laws and regulations should be considered.  

Regarding the claim for increased evaluation for bilateral varicose veins with history of thrombosis, the RO/AMC is advised that under current regulations, if more than one extremity is involved, each extremity should be separately evaluated.  See 38 C.F.R. § 4.104, Diagnostic Code 7120, Note.  

The claims of entitlement to service connection for a pulmonary embolism and diabetes must be adjudicated on a de novo basis without consideration as to whether new and material evidence has been submitted.  

If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


